Citation Nr: 0636424	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis and 
mesothelioma.

2.  Entitlement to service connection for lung disorder, 
other than inactive pulmonary tuberculosis.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected pulmonary 
tuberculosis.

4.  Entitlement to an increased disability rating for pleural 
thickening and fibrosis due to inactive pulmonary 
tuberculosis, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Ms. Sandra E. Booth, Esq.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Cleveland, Ohio, and were 
remanded, in October 2003 and in June 2005, for compliance 
with due process procedures and for VA clinical evaluations.  
These remand orders were intended to ensure compliance with 
controlling law and availability of pertinent clinical 
evidence following the February 2003 order of the U.S. Court 
of Appeals for Veterans Claims, which vacated the Board's 
June 2002 decision, which included unfavorable determinations 
on the issues listed on the title page of this decision.   

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  While the Board is precluded from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, it is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  Moreover, the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record, the Board finds no basis for 
action on whether extraschedular rating assignment is 
warranted.  


FINDINGS OF FACT

1.  The record fails to demonstrate definite clinical 
evidence of diagnosis of asbestosis or mesothelioma.  

2.  The claimed lung and heart disorders are not shown to be 
etiologically related to active service, or are due to 
surgical clamps and wire in the lung; nor is the claimed 
heart disorder shown to be proximately due to, or the result 
of service-connected lung disability.

3.  Clinical evidence does not show manifestation of 
cardiovascular-renal disease within one year after discharge.  

4.  Residuals of inactive pulmonary tuberculosis are 
manifested by complaints of chest pain from August 1993, when 
the veteran filed his claim, to the present.  

5.  Service-connected disabilities alone do not preclude the 
veteran from securing and following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis or 
mesothelioma, lung and heart disorders claimed as due to 
surgical clamps and wire in the lung, or a heart disorder 
secondary to service-connected lung disease, are not met.  38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  The criteria for a rating higher than 10 percent for 
service-connected inactive pulmonary tuberculosis residuals 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Codes 6731, 6810 (1996), 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Codes 6731, 6600 (2006).

3.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that service connection is warranted for 
asbestosis or mesothelioma incurred in service due to in-
service asbestos exposure.  As for his lung condition, he 
believes that it is due to surgical clamps and wire left in 
his left lung; he believes that his heart problems are due to 
his lung problems, or alternatively due to surgical clamps 
and wire left in his lung.  

Service connection can be established with evidence that a 
claimed disability is the result of disease or injury 
incurred in, or aggravated by, active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  This is generally referred 
to as direct service connection.  Service connection also is 
possible on a secondary basis.  38 C.F.R. 
§ 3.310 (secondary service connection is found where a 
service-connected disability aggravates another condition 
such that the latter is proximately due to, or the result of, 
the former); Allen v. Brown, 7 Vet. App. 439 (1995) (in 
secondary service connection cases, the veteran is 
compensated for the degree of disability - but only that 
degree - over and above the degree of disability existing 
pre-aggravation). 

Further, certain disabilities may be service-connected on a 
presumptive basis.  Specifically, where the evidence 
indicates manifestation of cardiovascular-renal diseases, to 
include arteriosclerosis and hypertension, to a minimum 
compensable degree of 10 percent within one year after 
discharge from active service, service connection may be had 
even if pertinent diagnosis is not made during service.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  

First and foremost, the claim fails because the record does 
not adequately demonstrate present manifestation of either 
asbestosis or mesothelioma, even if the Board were to find 
in-service exposure to asbestos.  38 C.F.R. § 3.303; 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) (38 
U.S.C.A. §§ 1110 and 1131 require that a present disability 
be manifested for service connection).  In this connection, 
the record presents a 1989 private clinical record (Dr. 
Daneshvari) reflecting a diagnosis of "simple asbestosis."  
The 1999 VA C&P examiner acknowledged that evidence, but said 
that the diagnosis was "unlikely" as the diagnosis was not 
a confirmed finding based on open-lung biopsy or histologic 
evidence of asbestos fibers in either skin lesions or other 
biopsies.  The Board finds this medical evidence persuasive.  
The record does not reflect diagnostic test results 
confirming that the veteran does now have either asbestosis 
or mesothelioma.  

Moreover, with respect to counsel's apparent argument that 
the 1999 VA C&P examination report is not reliable based on 
the examiner's failure to acknowledge in-service exposure, 
the Board does not agree that the 1999 examiner did not 
acknowledge in-service asbestos exposure.  It appears that he 
did, as he said in the report that 1953, during active duty, 
appears to have been the date of earliest exposure to 
asbestos.  See p. 2 of January 1999 VA "pulmonary diseases" 
examination report, second para. under heading titled 
"Assessment."  Nonetheless, the 1999 VA examiner, even 
based on his assumption that initial exposure was in service, 
still did not conclude favorably as to etiology.  

Further, although Dr. Daneshvari's 1989 statement that the 
veteran has x-ray evidence of "simple asbestosis" may 
itself be positive evidence to the extent that it diagnoses 
asbestosis, in the Board's opinion it is also evidence 
against the claim, as Dr. Daneshvari said the veteran's 
"simple asbestosis" is "directly" related to significant 
occupational exposure to asbestos fibers.  He does not relate 
his diagnosis of asbestosis to in-service asbestos exposure.  
No clinical evidence persuasively challenges or contradicts 
that portion of the statement that significant civilian 
occupational exposure is the cause of the veteran's reported 
asbestosis.  The lack of discussion of in-service exposure in 
Dr. Daneshvari's report does not make his opinion unreliable, 
particularly when viewed in conjunction with the negative 
opinion of the VA examiner, which was based on assumed in-
service exposure.  The Board does note that Dr. Daneshvari's 
December 1989 report refers to the veteran's history of 
working in construction and demolition from 1947 to 1979, 
except for 6 to 7 years of his military service, and contains 
a reference to the veteran's medical history of a left 
pleural effusion around 1951-52, of unknown etiology, which 
he then states was "with all probability" caused by 
exposure to asbestos.  This pleural effusion, however, was at 
the same time as the veteran's reported hospitalization for 
pulmonary tuberculosis, which Dr. Daneshvari does not 
mention.   

Additionally, it is incontroverted that the veteran was not 
diagnosed with either asbestosis or mesothelioma in service.  
To the extent that the service medical records concern 
treatment for lung problems, they pertain to the disability 
for which service connection eventually was granted 
(pulmonary tuberculosis and residuals).  Such evidentiary gap 
does not prove or disprove the veteran's position that he did 
in fact have in-service asbestos exposure; however, the lack 
of such diagnosis before discharge, as a general matter, 
tends not to buttress his contention that he did.  

Further, the Board acknowledges that, for asbestos-related 
disorders, there may be a lengthy period between exposure and 
development of disease.  The latent period for the 
development of disease due to exposure to asbestos ranges 
from 10 to 45 or more years (between first exposure and the 
development of disease).  VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (d).  However, Dr. Daneshvari's x-ray diagnosis 
itself, given in the late 1980s, some 30 years after 
discharge and by which time the veteran had worked in the 
construction industry for more than 30 years, is highly 
negative clinical evidence that further tends to disfavor 
service connection, when viewed in the context of other 
negative evidence.   

Based on all of the foregoing, the Board finds that the 
criteria for service connection are not met.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

That said, notwithstanding lack of competent, reliable 
diagnosis of asbestosis or mesothelioma, the veteran has been 
diagnosed with lung diseases or disorders, including chronic 
obstructive lung disease (COPD) and emphysema (history of 
long-term cigarette smoking is reflected in the record), and 
as well, coronary artery disease and hypertension.  He also 
has asthma.  However, first, the evidence does not support 
direct service connection as to either heart or lung problem, 
as the separation medical examination report is negative as 
to either except for clinical findings associated with 
pulmonary tuberculosis, for which service connection was 
subsequently granted.  As of the April 1956 separation 
medical examination, clinical evaluation for the heart and 
vascular system were deemed normal; the only pulmonary 
abnormality noted therein is fibrosis of the left mid-lung 
(later deemed associated with pulmonary tuberculosis).  There 
is no clinical evidence that demonstrates an etiological 
relationship between any presently claimed lung or 
cardiovascular condition and service.  Presumptive service 
connection also is not warranted for a heart disorder because 
no clinical evidence of manifestation within the post-service 
presumptive period is shown.  In this connection, private 
clinical records reflect a history of cerebrovascular 
accident in the early 1980s, and coronary artery disease 
apparently based on stress test result obtained in the mid-
1980s.  Such evidence presents some three-decade gap between 
active duty and pertinent clinical evidence with respect to 
cardiovascular disease, which tends not to support a link 
between service and the diagnoses.      

As for the veteran's contention that his lung problems (other 
than inactive pulmonary tuberculosis, for which service 
connection is in effect) and/or heart condition is/are 
associated with surgical clamps and wire in his lung, this 
issue apparently stems from an August 1991 private facility 
CT scan report, which states, in relevant part: "Within the 
left lung posteriorly, there is a row of surgical clips with 
associated fibrosis . . ." and "There is surgical wire 
within the left lower lobe with associated fibrosis."  This 
is a finding appearing specifically on the August 1991 
record; numerous VA and non-VA chest radiology reports are of 
record and they do not specifically address the presence of 
these items in the lung(s).  

Nonetheless, assuming that such materials are in the 
veteran's lung, and even assuming that they were placed when 
the veteran was in active duty, a VA medical examiner 
explicitly opined, in January 1999, that the presence of 
materials like surgical clamps or wires in the lung would not 
produce pulmonary disorders or asthma.  There is no clinical 
opinion that either lung or cardiovascular condition is 
associated with surgical clamps and wire in the lung.  This 
contention is solely a lay opinion advanced by the veteran.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (issue 
of etiology is in the province of medical professionals, who, 
by virtue of training, education, and/or experience, are 
qualified to opine thereon). 

Further, the clinical evidence does not support the 
contention that the veteran's heart problems are secondary to 
lung problems.  On this issue, under 38 C.F.R. § 3.310, 
because service connection is in effect only for pulmonary 
tuberculosis with pleural thickening and fibrosis and 
paralysis, right vocal cord with chronic laryngitis, clinical 
evidence must demonstrate that any presently diagnosed 
cardiovascular disorder is etiologically related to either 
service-connected disability.  Such evidence is not shown.  
In fact, a VA examiner said, also in January 1999, that there 
is no clinical evidence of corpulmonary or heart disease 
secondary to lung disease based on examination and testing 
that included electrocardiogram and echocardiogram.  Because 
the veteran did not have significant corpulmonary disease, 
the examiner concluded that cardiac disease is not related to 
service-connected lung disability.  The record does not 
present a clinical opinion contrary to the VA examiner's 
negative conclusion.     

Thus, the preponderance of the evidence is against service 
connection for lung and heart disorders, and there is no 
reasonable doubt to be resolved.  
  
II.  Increased Rating - Pleural Thickening and Fibrosis

Service connection has long been in effect for pulmonary 
tuberculosis.  While tuberculosis itself apparently has been 
inactive for many years, in this appeal, the veteran seeks a 
rating higher than 10 percent, a rating which has been in 
effect since 1979, for pleural thickening and fibrosis, which 
are residuals of tuberculosis.  

Under criteria in effect before October 7, 1996, chronic, 
fibrous pleurisy, without empyema following acute diseases of 
the lung, was normally considered to be nondisabling.  With 
diaphragmatic pleurisy, pain in the chest, obliteration of 
the costophrenic angles and tenting of the diaphragm, a 10 
percent disability evaluation was assigned.  38 C.F.R. 4.97, 
Diagnostic Code 6810 (1996).  That was the only rating 
permitted under Diagnostic Code 6810.  A 30 percent rating, 
however, was permitted under Diagnostic Code 6811 (1996), 
with evidence of moderately severe purulent pleurisy 
(empyema), with residual marked dyspnea or cardiac 
embarrassment on moderate exertion.  

Effective October 7, 1996, respiratory disorder rating 
criteria were revised.  The veteran's pulmonary tuberculosis, 
for which service connection and compensable rating were 
assigned after August 19, 1968, could, under the new 
criteria, be  evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6731 (2006) (tuberculosis, pulmonary, chronic, 
inactive).  Governing regulations (see 38 C.F.R. § 4.96(a)) 
provides that a single rating must be assigned under the Code 
which reflects the predominant disability.  Under current 
criteria, VA may comprehensively as pulmonary tuberculosis 
with restrictive ventilatory defect, evaluated under 
Diagnostic Code 6600, for bronchitis.  However, 38 C.F.R. 
§ 4.96(a) does not permit combining ratings under Diagnostic 
Codes 6600 through 6817 and 6822 through 6847 with one 
another.  Rather, a single rating is assigned under the Code 
that reflects the predominant disability.  Both Diagnostic 
Code 6600 and the general rating formula for restrictive lung 
disease provide for ratings higher than 10 percent on the 
same basis.  

As discussed in VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the U. S Court 
of Appeals for the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the U.S. Supreme Court and the Federal 
Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, 
when a statute or regulation changes while a claim is 
pending, whichever version of the statute or regulation is 
most favorable will govern unless the statute or regulation 
clearly specifies otherwise.  Accordingly, the rule adopted 
in Karnas no longer applies to determine whether a new 
statute or regulation applies to a pending claim.  Id.  

As directed in VAOPGCPREC 7-2003, where a regulation is 
revised during pendency of appeal, the Board should first 
determine whether application of the revised criteria would 
result in impermissible retroactivity, and to ensure that 
such application does not extinguish any rights or benefits 
the claimant had prior to the revision.  If the revised 
criteria are more favorable to the claimant, implementation 
of such criteria cannot be any earlier than the effective 
date of revision, as a matter of law.  38 U.S.C.A. § 5110(g).  

It has been established that the veteran was treated for 
pulmonary tuberculosis in service.  Post-service clinical 
evidence show treatment for severe obstructive pulmonary 
disease in the late 1970s; treatment for emphysematous 
changes in the lungs apparently associated with history of 
smoking; treatment for asthma; chest x-rays obtained 
thereafter, with most dated in the early 1980s, showed 
chronic fibrous changes in the lung fields.  However, no 
active tuberculosis was identified.  An August 1991 computed 
tomography (CT) scan of the chest revealed fibrosis at both 
lung bases.

A January 1999 VA C&P examination report noted that there was 
no evidence, either from culture or by chest x-ray, of 
recurrence of pulmonary tuberculosis; it is not shown to have 
been active since 1952.  On VA physical examination in 
January 1999, the veteran demonstrated the ability to breathe 
deeply; there were no wheezes or rales.  The assessment noted 
remote, inactive pulmonary tuberculosis.  The record after 
that examination does not reflect evidence that suggests or 
indicates that the veteran's tuberculosis residuals 
themselves have become exacerbated.  No specific treatment 
for that disability, as opposed to perhaps clinical 
discussion of history of lung-related problems generally, 
most prominently the severity of COPD and attendant breathing 
difficulty, is evidenced so as to warrant further C&P 
evaluation or other development.    

After a careful review of the evidence of record, the Board 
fails to find sufficient evidence to warrant an increased 
rating for pulmonary tuberculosis residuals.  In terms of the 
old criteria, there is no objective, clinical evidence that 
the veteran suffers, or has suffered during the lengthy 
appeal period, from moderately severe purulent pleurisy 
(empyema) with residual marked dyspnea, or cardiac 
embarrassment on moderate exertion, as is required to warrant 
a 30 percent disability evaluation under Diagnostic Code 6811 
(1996).  Rather, the objective evidence indicates that 
pulmonary tuberculosis has remained inactive for more than 50 
years.  Reported symptoms during the period pertinent to this 
appeal essentially consist of pleuritic chest pain with X-ray 
evidence of chronic fibrotic changes.  These symptoms are 
adequately compensated by the 10 percent evaluation assigned 
under the old criteria. 

VA C&P pulmonary function data dated in early 1999 does not 
more nearly approximate the findings needed for a higher 
rating.  More specifically, on VA examination in January 
1999, the examiner said, in terms of restrictive defect (as 
opposed to obstructive), total lung capacity, including 
normal diffusing capacity, is within normal limits.  The 
examiner noted, as had a 1999 private pulmonary function test 
report had, that the veteran has severe obstructive lung 
defect (presumably associated with nonservice-connected COPD 
symptoms).  The private test results, to the extent that it 
evidences Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 79 percent, that finding tends 
to disfavor a higher rating, as it is which is more closely 
reflective of criteria for a 10 percent rating.  A 30 percent 
rating requires 56-70 percent.  Therefore, the Board 
concludes that a higher rating is not warranted on the basis 
of the restrictive ventilatory defect.  Unfortunately, the 
Board was not able to obtain more recent pulmonary function 
test results due to the veteran's cancellation of the 
scheduled examination in 2006 due to illness, which he does 
not anticipate abating to permit scheduling a VA examination.

With the preponderance of the evidence against a higher 
rating, there is no reasonable doubt to be resolved.  
38 C.F.R. § 4.3.

III.  TDIU

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the 
schedular rating is less than total, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there are two or more such disabilities, as 
is the case here, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If the schedular rating is less 
than 100 percent, employability must be determined without 
regard to the advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are level of education, employment 
history, and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).


Service connection is in effect for pleural thickening and 
fibrosis, as a residual of inactive pulmonary tuberculosis, 
rated 10 percent disabling since October 16, 1979, and 
paralysis, right vocal cord with chronic laryngitis, rated 10 
percent disabling since February 19, 1982.  The combined 
rating is 20 percent effective February 
19, 1982.  Thus, the veteran does not meet schedular TDIU 
requirements based on two service-connected disabilities, as 
set forth above.  

Nonetheless, VA policy is that all veterans unable to secure 
and follow a substantially gainful occupation due to service-
connected disabilities shall be rated totally disabled, and 
extraschedular TDIU may be awarded.  38 C.F.R. § 4.16(b).  
This case does not warrant such consideration.  The Board has 
explained that a rating higher than 10 percent for inactive 
pulmonary tuberculosis residuals is not warranted; the 
percentage rating itself suggests that that disability may 
not be a significant impediment to the ability to engage in 
the veteran's long-term profession as a construction worker.  
The similar rationale applies with respect to the paralysis, 
right vocal cord, with chronic laryngitis, rated as 10 
percent disabling.  In this connection it is pertinent that, 
as recently as in June 2005, the Board denied a higher rating 
for that disability.     

The veteran has eighth grade education and his entire 
civilian employment experience apparently was in construction 
and heavy labor.  Particularly instructive are the Social 
Security Administration (SSA) records, which indicate that 
the veteran's unemployability determination took into 
consideration, in particular, the nature of the veteran's 
employment as a construction worker and laborer - activity 
that would be physically demanding - and determined that the 
veteran's breathing difficulty associated with COPD, a 
nonservice-connected disability, is a significant factor 
resulting in unemployability in that line of work.  The 
veteran himself testified in connection with his SSA 
disability claim that his ability to work is impeded by back, 
shoulder, and leg pain, which is understandable given the 
physical nature of his job, and dizziness and breathing 
difficulty.  Such lay evidence as to what aspects of his 
impaired health condition are particularly problematic in 
terms of job performance certainly is not immaterial on the 
issue of whether TDIU is warranted.  


Also, a VA clinician opined in January 1999 that the 
veteran's severe functional disability due to COPD is what 
precludes employability.  Dr. Daneshvari, too, opined a 
decade earlier, that COPD and asbestosis impedes 
employability.  It is acknowledged that Dr. Daneshvari said, 
in pertinent part, that the veteran has "a combined severe 
obstructive and mild to moderate restrictive impairment.  The 
obstructive impairment is at the level of the peripheral and 
central airways, and highly consistent with a moderate 
chronic bronchitis, associated with some compensatory 
pulmonary emphysema.  However, the restrictive elements in 
this case are caused by pulmonary interstitial fibrosis, 
partial atelectasis, and thickening and plaques of the 
parietal pleura."  Pleural thickening and fibrosis are 
service-connected as residuals of inactive pulmonary 
tuberculosis; the issue is whether, based on the extent of 
such disability as shown by clinical evidence, either (or 
both) schedular or/and extraschedular TDIU criteria have been 
met.  That is not shown here.             

In sum, the record does not demonstrate entitlement to 
schedular or extraschedular TDIU, and no clinician has opined 
that the service-connected disabilities alone render the 
veteran unemployable.  As the preponderance of the evidence 
is against the claim, there is no reasonable doubt to be 
resolved.  38 C.F.R. § 4.3.  

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As stated elsewhere, the appeal period in this matter is 
extremely lengthy.  The veteran perfected appeal some eight 
years before enactment of the law requiring the notice 
described above.  Under such circumstances, VA cannot be 
deemed to have erred in not providing such notice before 
issuance of the unfavorable rating decisions from which the 
appeal arises.  As recognized by the Pelegrini Court, 18 Vet. 
App. at 120, the veteran is entitled to content-complying 
notice during the appeal period, which the Board finds was 
provided.  

In June 2004, VA sent the veteran a letter advising him as to 
the basic criteria for service connection, including 
secondary service connection, an increased rating, and TDIU.  
The specific requirements were discussed long before then, in 
rating decisions, Statement of the Case (SOC), and multiple 
Supplemental SOCs (SSOCs).  
The letter advised the veteran that, if he identifies the 
sources of evidence concerning his claim, then VA would 
assist him in securing the missing evidence.  The letter 
explained that VA is charged with securing evidence in 
federal custody, but that a claimant ultimately is 
responsible for substantiating the claim.  The letter also 
asked the veteran to send any pertinent evidence he has, 
satisfying the "fourth element" notice requirement.  
Further the veteran was provided with notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
criteria governing disability rating assignments; assignment 
of effective dates), along with issuance of the March 2006 
SSOC.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, 
service medical records, VA C&P examination findings 
appropriate to this claim, SSA records, and lay evidence in 
the form of hearing testimony and written statements of the 
veteran.  The veteran was advised of the adverse consequences 
of failure to appear for a VA C&P examination (scheduled 
pursuant to the 2005 remand order) without good cause (see 
March 2006 SSOC); the veteran's counsel cited medical reasons 
for cancelling the examination and reported that the veteran 
does not foresee being able to appear at another time due to 
failing health.  

Despite appropriate notice during appeal, the veteran, who 
was represented by an attorney throughout the lengthy appeal 
in this case, has not identified sources of pertinent, 
existing evidence that is missing from the record and which 
he desires VA to review before adjudication.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from adjudicating this decision 
based on the record.


ORDER

Service connection for asbestosis; mesothelioma; lung 
disorder, other than inactive pulmonary tuberculosis; and 
heart disorder is denied.

An increased disability rating for pleural thickening and 
fibrosis due to inactive pulmonary tuberculosis is denied.

TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


